Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 1 of 13 PageID# 1059




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


TREVOR FITZGIBBON,                               )
                                                 )
               Plaintiff,                        )
                                                 ) Civil Action No. 3:19-cv-477-REP
       vs.                                       )
                                                 )
                                                 )
JESSELYN A. RADACK,                              )
                                                 )
               Defendant.                        )


 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
 JESSELYN A. RADACK’S MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED
             COMPLAINT PURSUANT TO FED. R. CIV. P. 12(B)(2)

       Defendant Jesselyn A. Radack (“Radack” or “Defendant”), by counsel, and pursuant to

Fed. R. Civ. P. 12(b)(2) submits this Memorandum of Points and Authorities in Support of her

Motion to Dismiss the Third Amended Complaint filed herein by Plaintiff Trevor Fitzgibbon

(“Fitzgibbon” or “Plaintiff”), and in support thereof, states as follows:

                                    STANDARD OF REVIEW

       When a court's personal jurisdiction is properly challenged by motion under Federal Rule

of Civil Procedure 12(b)(2), as is the case here, the jurisdictional question thereby raised is one for

the judge, with the burden on the plaintiff ultimately to prove grounds for jurisdiction by a

preponderance of the evidence. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989); Dowless v.

Warren-Rupp Houdailles, Inc., 800 F.2d 1305, 1307 (4th Cir 1986).




                                                  1
Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 2 of 13 PageID# 1060



                                          ARGUMENT

   I.      THIS COURT SHOULD DISMISS PLAINTIFF’S THIRD AMENDED
           COMPLAINT FOR LACK OF PERSONAL JURISDICTION

   A. This Court Lacks Personal Jurisdiction Over Radack in Virginia.

        “[F]or a district court to assert personal jurisdiction over a nonresident defendant, two

conditions must be satisfied: (1) the exercise of jurisdiction must be authorized under the state’s

long-arm statute; and (2) the exercise of jurisdiction must comport with the due process

requirements of the Fourteenth Amendment.” Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs.,

Inc., 334 F.3d 390, 396 (4th Cir. 2003). However, where the state long-arm statute is coextensive

with the reach of the Due Process Clause, the “statutory inquiry merges with [the] constitutional

inquiry.” Id. at 396-97. Here, the scope of Virginia’s “long-arm statute is coextensive with

Constitutional due process.” D.W. Boyd Corp v. Coon, 86 Va. Cir. 509, 513 (Cir. Ct. 2013).

        “To satisfy the constitutional due process requirement, a defendant must have sufficient

‘minimum contacts’ with the forum state such that ‘the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.’” Consulting Eng’rs Corp. v. Geometric

Ltd., 561 F.3d 273, 277 (4th Cir. 2009) (internal quotations and citations omitted). “This test is

designed to ensure that the defendant is not ‘haled into a jurisdiction solely as a result of random,

fortuitous, or attenuated contacts . . . [requiring minimum contacts] protects a defendant from

having to defend himself in a forum where he should not have anticipated being sued.” Id. (internal

quotations and citations omitted).

        Courts have recognized two types of personal jurisdiction: general jurisdiction and specific

jurisdiction. ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 711 (4th Cir. 2002).

General personal jurisdiction exists when the defendant’s contacts with the forum, whether or not

related to the litigation, are “continuous and systematic.” Id. at 712 (citations omitted). Specific

                                                 2
Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 3 of 13 PageID# 1061



personal jurisdiction exists when the defendant has “purposefully directed his activities at residents

of the forum and the litigation results from alleged injuries that ‘arise out of or related to’ those

activities.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985); see also Indep. Printers

Worldwide, Inc. v. Cole, No. 3:15cv185, 2015 US Dist. LEXIS 103600, *6 (E.D. Va. Aug. 6, 2015)

(to demonstrate specific jurisdiction, defendants must show that they “purposefully availed

themselves of the Commonwealth and that their actions gave rise to this cause of action”).

Whether the jurisdiction asserted is general or specific, the court’s inquiry must focus on the acts

of the individual defendant and not on those of other defendants or third parties. See, e.g.,

Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408, 417 (1984); Chung v. NANA Dev.

Corp., 783 F.2d 1124, 1127 (4th Cir. 1986).

        As set forth in detail below, Plaintiff has not and cannot show that Radack is subject to

either general or specific jurisdiction in Virginia. As a result, exercising jurisdiction over Radack

would “offend traditional notions of fair play and substantial justice.” International Shoe Co. v.

Wash, 326 U.S. 310, 316 (1945) (internal quotations and citations omitted). Plaintiff’s claims

against Radack should therefore be dismissed.

    B. Specific Personal Jurisdiction Does Not Exist Over Radack in Virginia.
        The Fourth Circuit has a three-part test to determine whether the exercise of specific

jurisdiction is appropriate.    The Court examines: “(1) [t]he extent to which the defendant

purposefully availed [himself] of the privilege of conducting activities in the State; (2) whether the

plaintiff’s claims arise out of those activities directed at this State; and (3) whether the exercise of

personal jurisdiction would be constitutionally reasonable.” ALS Scan, Inc., 293 F.3d at 712.

(citations omitted). “[S]pecific jurisdiction requires a claim-specific analysis, as a nonresident

defendant lacking continuous and systematic contacts with the forum state could not ‘reasonably

anticipate being haled into court’ on claims unrelated to the defendant’s forum state contacts, and

                                                   3
Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 4 of 13 PageID# 1062



thus haling them into court on those unrelated claims would violate their due process rights.”

Gatekeeper Inc. v. Stratech Sys., 718 F.Supp.2d 664, 667-668 (E.D. Va. 2010).

       1. Radack Did Not Purposefully Avail Herself of the Privilege of Conducting
          Activities in Virginia.

       The Supreme Court has long held that the purposeful availment prong of the personal

jurisdiction analysis can be met if a defendant's "intentional conduct [in the foreign state was]

calculated to cause injury to [the plaintiff] in [the forum state]." Calder v. Jones, 465 U.S. 783,

791, 104 S. Ct. 1482, 79 L. Ed. 2d 804 (1984). Under the “effects” test, a Court can exercise

personal jurisdiction over a defendant if he or she intentionally directed activity in the forum

state—here, Virginia—that caused harm to the Plaintiff. Id. The "proper question is not where the

plaintiff experienced a particular injury or effect but whether the defendant's conduct connects him

to the forum in a meaningful way." Walden v. Fiore, 134 S. Ct. 1115, 1125 (2014) (emphasis

added). Here, Plaintiff alleges three causes of action which all arise from representations made in

connection with, or purported breaches of, the Settlement Agreement entered into by the parties

resolving the prior lawsuit Case No. 3:18-cv-247-REP (the “Radack Action”). None of them

warrant the exercise of specific jurisdiction for the reasons set forth below.

       i.      Plaintiff Cannot Establish Specific Jurisdiction for His Claims Arising Out of
               the Settlement of the Radack Action.

       Plaintiff’s claim for breach of contract (Count I) arises out of alleged misrepresentations

made by Radack in a Settlement Agreement. Plaintiff contends that the Court has personal

jurisdiction over Radack because Radack’s conduct caused Plaintiff tortious injury in Virginia

because Plaintiff “agreed to dismiss his action against Radack that was pending in this Court.”

Third Am. Compl. ¶ 8. Moreover, Plaintiff alleges that his breach of contract claim relates to the

Settlement Agreement which was “accepted in Virginia; performed in Virginia; and is governed



                                                  4
Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 5 of 13 PageID# 1063



by Virginia law.” Third Am. Compl. ¶ 8. First, it is important to note that Radack filed a Motion

to Dismiss Plaintiff’s Complaint for Lack of Personal Jurisdiction in the original Radack Action.

Radack’s Motion was never ruled upon due to the settlement of the Radack Action, therefore it

was never established that Radack was subject to personal jurisdiction in Virginia in the original

case. Thus, dismissal of the Radack Action by Plaintiff, which Radack vehemently asserted was

never properly filed in Virginia, cannot constitute an intentional action by Radack to cause Plaintiff

injury in the forum state.

         Second, neither of the parties to the Settlement Agreement are residents of Virginia,

therefore the Settlement Agreement could not have been entered into in Virginia, and any

purported breach of the Settlement Agreement did not cause Plaintiff harm in Virginia. Even

assuming, arguendo, that the Settlement Agreement was entered into in Virginia, it remains

unconnected to Virginia. “[A] contract in and of itself does not automatically constitute sufficient

minimum contacts to support personal jurisdiction.” Ellicott Machine Corp., Inc. v. John Holland

Party Ltd., 995 F.2d 474, 478 (4th Cir. 1993). Instead, the jurisdictional analysis must focus on

the circumstances of the contract negotiations, the contract’s execution, and the relationship the

contract has to the forum state. America Online, Inc. v. Huang, 106 F.Supp.2d 848, 856 (E.D. Va.

2000).    Here, the Settlement Agreement contains no forum selection clause in Virginia or

otherwise, neither of the parties resided in Virginia at the time the agreement was negotiated, the

agreement was not executed by Radack in Virginia (and there is no allegation that it was executed

by Plaintiff in Virginia), and the agreement did not provide for any performance in Virginia, other

than the delivery of the settlement check to counsel for the Plaintiff at his Virginia office. For

these reasons, the circumstances surrounding the settlement of the Radack Action and the




                                                  5
Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 6 of 13 PageID# 1064



Settlement Agreement which form the basis of Plaintiff’s breach of contract claim do not satisfy

the purposeful availment prong.

        ii.     Plaintiff Cannot Establish Specific Jurisdiction for His Claims Arising Out
                Twitter Posts.

        Counts II and III of the Third Amended Complaint all concern purported injury stemming

from alleged statements that Radack made, or directed others to make, on social media disparaging

the Plaintiff. In the Internet context, the Fourth Circuit has framed the effects test as follows: "a

State may, consistent with due process, exercise judicial power over a person outside of the State

when that person (1) directs electronic activity into the State, (2) with the manifested intent of

engaging in business or other interactions within the State, and (3) that activity creates, in a person

within the State, a potential cause of action cognizable in the State's courts." ALS Scan, Inc., 293

F.3d at 714. The Fourth Circuit recognizes that cases involving the internet can present unique

complications with respect to specific jurisdiction. "'[A] person's act of placing information on the

Internet' is not sufficient by itself to 'subject [ ] that person to personal jurisdiction in each State in

which the information is accessed.' Otherwise, a 'person placing information on the Internet would

be subject to personal jurisdiction in every State,' and the traditional due process principles

governing a State's jurisdiction over persons outside of its borders would be subverted." Young v.

New Haven Advocate, 315 F.3d 256, 263 (4th Cir. 2002) (quoting ALS Scan, Inc. v. Digital Serv.

Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002)).

        Here, it is clear that the tweets, likes, and replies that form the basis of Plaintiff’s claims

have no connection to Virginia. Virginia was not mentioned in a single tweet that forms the basis

of this lawsuit; none of the tweets reference any events that took place in Virginia. Even if it could

be proven that these statements were directed to Plaintiff, he was not a citizen of Virginia at the

time any of the statements were made therefore the activity creates no potential cause of action in

                                                    6
Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 7 of 13 PageID# 1065



Virginia. Third Am. Compl. ¶ 5. Plaintiff also attempts to hinge specific jurisdiction on the

conclusory statement that Radack published tweets which were purportedly read by nine twitter

handles (no actual names are identified) listed in Paragraph 6 of the Third Amended Complaint.

It is unclear what factual basis Plaintiff has to make the conclusory allegation that these

unidentified individuals, or any of Radack’s other Twitter followers, read any of Radack’s tweets

in Virginia, as Plaintiff’s pleading is void of any facts to support this claim. Regardless, Virginia

law is clear that interactions with Virginia readers cannot serve as the basis for specific jurisdiction

over Radack. See McNeil v. Biaggi Prods., No. 3:15cv751, 2017 U.S. Dist. LEXIS 93185, at * 17

(E.D. Va. June 16, 2017) (holding that specific jurisdiction was not established when online posts

were not expressly directed at Virginia, but to an undefined audience of Internet users around the

world); Young v. New Haven Advocate, 315 F.3d 256, 261 (4th Cir. 2002) ("The newspapers must,

through the Internet postings, manifest an intent to target and focus on Virginia readers."). “A

defendant does not consciously or deliberately target a forum if an internet user in that forum

unilaterally views or interacts with something the defendant posted online.” FireClean LLC v.

Tuohy, 2016 U.S. Dist. LEXIS 109620, *27 (E.D.Va. June 14, 2016) citing Intercarrier Commc'ns,

LLC v. Kik Interactive, Inc., No. 3:12-CV-771-JAG, 2013 U.S. Dist. LEXIS 112715, *4 (E.D. Va.

Aug. 9, 2013) (quotations omitted). Thus, the fact that a handful of Virginia residents may have

read a Twitter post, does not establish that Radack intended Virginia residents in particular to have

such an interest. The unilateral actions of third parties cannot serve as the basis for specific

personal jurisdiction. Id.

        iii.    The Location of Twitter’s Servers Are Irrelevant to the Jurisdictional
                Analysis.

        Lastly, the location of servers hosting Radack’s social media content are irrelevant to the

jurisdictional analysis. There is no basis to believe that Twitter has any data centers in Virginia.

                                                   7
Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 8 of 13 PageID# 1066



See    e.g.   https://www.bizjournals.com/atlanta/blog/atlantech/2014/09/tweet-this-twitter-puts-

massive-data-center-in.html. However, even if they did, the Fourth Circuit has opined that this

fact would create a “de minimis” level of contact between an out-of-state defendant and a web

server located within a forum.” FireClean LLC, 2016 U.S. Dist. LEXIS 109620, at * 16 citing

Carefirst of Maryland, Inc., 334 F.3d at 402. As explained by the Fourth Circuit, "[i]t is

unreasonable to expect that, merely by utilizing servers owned by" a company based in the forum

state, a defendant "should . . . foresee[ ] that it could be haled into [that state's] court and held to

account for the contents of its website." Id. “This comports with common sense; the physical

location of a server where information published to the internet is stored will often be a matter of

happenstance, known neither to the writer nor the reader.” Id. Plaintiff’s causes of action therefore

do not involve Radack availing herself of the privilege of conducting any activities in Virginia.

        2. Plaintiff’s Claims Do Not Arise Out of Radack’s Contacts with Virginia and the
           Exercise of Personal Jurisdiction Would be Constitutionally Unreasonable.

        Consistent with the discussion infra regarding Radack’s lack of any minimum contacts

with Virginia, it is unequivocal that any purported connection between Radack’s travels, work,

and media appearances and Virginia is specious at best and has absolutely nothing to do with the

claims Plaintiff alleges in the Third Amended Complaint. See Consulting Eng’rs, 561 F.3d at 278-

79 (to satisfy the second prong of the specific jurisdiction test, “defendant’s contacts with the

forum state [must] form the basis of the suit”) (citations omitted). “This court does not have

specific personal jurisdiction over [defendant] in this lawsuit because none of [plaintiff’s] claims

arise out of [defendant’s] forum-related activities.”). Reynolds & Reynolds Holdings, Inc. v. Data

Supplies, Inc., 301 F. Supp. 2d 545, 552 (E.D. Va. 2004). Thus, the exercise of specific jurisdiction

over Radack here would be constitutionally unreasonable.




                                                   8
Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 9 of 13 PageID# 1067




   C.    Radack is Not Subject to General Jurisdiction in Virginia.
        “General personal jurisdiction is ‘all-purpose jurisdiction’ over a defendant in the forum

state, which is ‘limited’ in its availability . . . Absent exceptional circumstances, [a] defendant is

only subject to the general jurisdiction of the forum state if it is the defendant’s domicile.”

FireClean LLC v. Tuohy, No. 1:16cv294, 2016 U.S. Dist. LEXIS 109620, at *4 (E.D. Va. June 14,

2016) (citations omitted); Kuhnen v. Remington, No. 1:15cv766, 2016 U.S. Dist. LEXIS 84282 at

* 8 (M.D.N.C. June 29, 2016) (holding that because there was no suggestion that any defendant

was domiciled in the forum state the court lacks general personal jurisdiction over the defendants);

ADi Motorsports, Inc. v. Hubman, No. 4:06cv00038, 2006 U.S. Dist. LEXIS 85479, at *11 (W.D.

Va. Nov. 27, 2006) (citing Corry v. CFM Majestic, Inc., 16 F.Supp.2d 660 *663 (E.D. Va. 1998)

(holding that non-residents are subject to general personal jurisdiction when they “are essentially

domiciled within the forum state.”); Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

915, 924 (2011) (“For an individual, the paradigm forum for the exercise of general jurisdiction is

the individual’s domicile.”). In the instant case, Plaintiff concedes that Radack does not reside in

Virginia. Third Am. Compl. ¶ 6 (“Radack is a citizen of the District of Columbia”). This factor

alone weighs strongly against the existence of general jurisdiction. See Daimler AG v. Bauman,

134 S.Ct. 746, 761 n. 19 (2014) (observing that only in an “exceptional case” will an individual be

subject to general jurisdiction in a state other than his home state).

        Plaintiff appears to assert in his Third Amended Complaint that this Court can exercise

general jurisdiction over Radack based upon her “continuous and systematic business” in Virginia.

Third Am. Compl. ¶ 8. The Supreme Court, however, has expressed doubt about whether the

concept of general jurisdiction through “continuous and systematic contacts” with the forum can

ever apply to non-resident individual defendants. See Burnham v. Superior Court of Cal., 495 U.S.

                                                  9
Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 10 of 13 PageID# 1068



604, 610 n.1, 110 S. Ct. 2105, 109 L. Ed. 2d 631 (1990) (plurality opinion) (observing that "[i]t

may be that [general jurisdiction] applies only to corporations"). As explained by the Court in Fid.

Nat’l Title Ins. Co. v. M & R Title, Inc., the Supreme Court has only applied general jurisdiction

over foreign corporations because the “continuous and systematic” test “originally derived from

the need to create a workable fiction in order to determine the physical presence of corporate

entities for jurisdictional purposes, in light of the reality that those entities cannot be physically

‘present’ anywhere in the traditional sense. This logic does not seem to apply to natural persons,

who physically are present only in one place at a time[.]” Fid. Nat’l Title Ins. Co. v. M & R

Title, Inc., 21 F. Supp. 3d 507, 514 n. 1 (D. Md. 2014) (emphasis added).

       Even assuming, arguendo, that an out-of-state natural person could theoretically be

subjected to personal jurisdiction on the basis of “continuous and systematic contacts” with the

forum state, Radack has not conducted any business in Virginia during the time frame relevant to

the instant causes of action, such that the exercise of general jurisdiction would be justified. Decl.

¶¶ 10-12. To assert general jurisdiction, plaintiff would need to prove “by a preponderance of

the evidence that defendant[’s] contacts with Virginia are continuous, systematic, and so

substantial as to justify suit against defendant[] in Virginia on any cause of action, regardless of

its connection to [her] Virginia activities.” Sportrust Assocs. Int’l, Inc. v. Sports Corp., 304

F.Supp.2d 789, 793 (E.D. Va. 2004) (emphasis added). This is “a more demanding standard than

is necessary for establishing specific jurisdiction.” ALS Scan, 293. F.3d at 712; Reynolds &

Reynolds Holdings, Inc. 301 F. Supp. 2d at 550 (Based on this requirement of "continuous and

systematic" contact, "the standard for imposing general jurisdiction is high.").

       Radack’s contacts with Virginia are tenuous as best:

            •   Radack does not and has never lived in Virginia. Radack Decl., ¶¶ 2-3.



                                                 10
Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 11 of 13 PageID# 1069



            •   Radack does not and has never owned or leased any real or personal property in

                Virginia. Radack Decl., ¶ 4.

            •   Radack has no assets or bank accounts in Virginia. Radack Decl., ¶ 6.

            •   Radack has no liabilities or debts owed to anyone in Virginia. Radack Decl., ¶ 7.

            •   Radack has never owned or operated a business in Virginia and as a result has

                never had any employees in Virginia, and has never had a Virginia address, post

                office box, or telephone number. Radack Decl., ¶¶ 8-9.

            •   Radack is an attorney who has never been licensed to practice law in Virginia,

                nor has she ever been admitted pro hac vice to practice in a Court in Virginia.

                Radack Decl., ¶¶ 10-11.

            •   Radack has no current clients in Virginia. Radack Decl., ¶ 12.

       Lastly, Plaintiff argues Radack has multiple clients in Virginia for whom she provides

“substantial ongoing legal services.” Third Am. Compl. ¶ 6. In addition, Plaintiff alleges that

Radack “consults and provides business advice to multiple persons in Virginia, including, without

limitation, members of the Advisory Board of ExposeFacts.” Third Am. Compl. ¶ 6. It is unclear

who Plaintiff is referring to because Plaintiff does not list one purported client of Radack who she

has provided “substantial ongoing legal services” to in Virginia, or one person on the Advisory

Board of ExposeFacts who Radack has purportedly provided “consults” or “business advice” to in

Virginia. Moreover, Radack’s Declaration contradicts these allegations, as it states that she has

never been licensed to practice in Virginia, has never been admitted pro hac vice in Virginia, and

has no current clients in Virginia. Radack Decl., ¶¶ 10-12. Plaintiff goes on to assert that “[m]any

of Radack’s high-profile followers – i.e., her audience to whom she tweets, promotes her causes,

solicits and engages in business – live and work in Virginia,” yet this blanket assertion is also


                                                11
Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 12 of 13 PageID# 1070



unsupported by any facts. Id. The Twitter analytics show that only 1.3% of Radack’s 37,00 actually

live in Virginia. Radack Decl., ¶ 13. These social media contacts are legally insufficient to justify

the exercise of general personal jurisdiction because they are not the kind of contacts that would

render a defendant “essentially at home” in this state. FireClean LLC v. Tuohy, No. 1:16cv294,

2016 U.S. Dist. LEXIS 109620, at *4 (E.D. Va. June 14, 2016) (failing to find personal jurisdiction

in Virginia in a defamation case based on comments made on blog and Facebook page, even

though ninety people who “liked” the Facebook page live in Virginia because it was “completely

random, fortuitous, or attenuated” that those readers reside in Virginia). The FireClean Court

explains that “[t]o hold otherwise would subject anyone with an established presence on the

internet to general personal jurisdiction throughout the United States, and thereby ‘subvert[]’ the

‘traditional due process principles governing a State’s jurisdiction over persons outside its

borders.” Id. (citing Young v. New Haven Advocate, 315 F.3d 256, 263 (4th Cir. 2002)).

       Radack has provided a Declaration specifically denying the false and unsubstantiated

conclusory allegations presented by Plaintiff in support of personal jurisdiction; Plaintiff cannot

establish that Radack has “continuous and systematic” contact with Virginia as required by due

process, and thus Plaintiff’s Third Amended Complaint should be dismissed for lack of personal

jurisdiction. See Sportrust Assocs., 304 F.Supp.2d at 794 (holding that “insubstantial” contacts

cannot support general jurisdiction and dismissing for lack of personal jurisdiction).

                                         CONCLUSION

       For the reasons set forth above, Defendant Jesselyn Radack respectfully requests that the

Court grant the instant Motion and dismiss with prejudice Plaintiff’s Third Amended Complaint

pursuant to Fed. R. Civil P. 12(b)(2).




                                                 12
Case 3:19-cv-00477-REP Document 102 Filed 06/08/20 Page 13 of 13 PageID# 1071




       Dated this 8th day of June, 2020


                                            ___/s/_D. Margeaux Thomas___________
                                            D. Margeaux Thomas (VSB #75582)
                                            The Thomas Law Office PLC
                                            11130 Fairfax Blvd., Suite 200-G
                                            Fairfax, VA 22030
                                            Telephone: 703.957.2577
                                            Facsimile: 703.957.2578
                                            Email: mthomas@thomaslawplc.com
                                            Counsel for Defendant Jesselyn A. Radack




                                   CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2020, a copy of the foregoing document was filed with the

Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                   /s/ D. Margeaux Thomas__________
                                                   D. Margeaux Thomas (VSB #75582)




                                              13
